COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Overton
Argued at Salem, Virginia


MICHAEL ORVILLE RICHARDSON
                                           MEMORANDUM OPINION * BY
v.           Record No. 0288-97-3          JUDGE JOSEPH E. BAKER
                                              JANUARY 13, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                   Mosby G. Perrow, III, Judge
             Clinton R. Shaw, Jr. (Office of the Public
             Defender, on brief), for appellant.

             Kathleen B. Martin, Assistant Attorney
             General (Richard Cullen, Attorney General;
             John H. McLees, Jr., Assistant Attorney
             General, on brief), for appellee.



     Michael Orville Richardson (appellant) appeals from his

bench trial conviction by the Circuit Court of the City of

Lynchburg (trial court) for possession of cocaine.      Appellant

contends that the evidence is insufficient to support his

conviction.    We disagree and affirm his conviction.

     As the parties are fully conversant with the record, this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.     See Martin v. Commonwealth, 4 Va. App. 438, 443, 358
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
S.E.2d 415, 418 (1987).    The judgment of a trial court, sitting

without a jury, is entitled to the same weight as a jury verdict

and will not be disturbed on appeal unless plainly wrong or

without evidence to support it.     See id.   The credibility of a

witness, the weight accorded the testimony, and the inferences to

be drawn from proven facts are matters solely for the fact

finder's determination.     See Long v. Commonwealth, 8 Va. App.

194, 199, 379 S.E.2d 473, 476 (1989).    The fact finder is not

required to believe all aspects of a witness' testimony; it may

accept some parts as believable and reject other parts as

implausible.     See Pugliese v. Commonwealth, 16 Va. App. 82, 92,

428 S.E.2d 16, 24 (1993).
          [P]ossession of a controlled substance may be
          actual or constructive. "To support a
          conviction based upon constructive
          possession, 'the Commonwealth must point to
          evidence of acts, statements, or conduct of
          the accused or other facts or circumstances
          which tend to show that the defendant was
          aware of both the presence and character of
          the substance and that it was subject to his
          dominion and control.'"

McGee v. Commonwealth, 4 Va. App. 317, 322, 357 S.E.2d 738, 740

(1987) (quoting Drew v. Commonwealth, 230 Va. 471, 473, 338

S.E.2d 844, 845 (1986)) (other citation omitted).     Although mere

proximity to the drugs is insufficient to establish possession,

it is a factor which may be considered with other evidence in

determining whether the accused possessed drugs.      See Brown v.
Commonwealth, 15 Va. App. 1, 9, 421 S.E.2d 877, 882 (1992)

(en banc).     "The Commonwealth is not required to prove that there



                                 - 2 -
is no possibility that someone else may have planted, discarded,

abandoned or placed the drugs . . . ."    Id. at 10, 421 S.E.2d at

883.   Thus, in resolving this issue, the Court must consider "the

totality of the circumstances disclosed by the evidence."      Womack

v. Commonwealth, 220 Va. 5, 8, 255 S.E.2d 351, 353 (1979).

       The record before us discloses that at approximately

11:00 p.m. on August 22, 1996, while on patrol, two police

officers observed appellant sitting on a low wall directly

adjacent to an apartment house.   The top of the wall was about

two feet from the sidewalk on the front side and about four

inches from a grassy area on the back side.   Sitting on the wall

three or four feet to appellant's left were a man and a woman.

Appellant saw the police approaching, and the officers observed

appellant move his left hand, which was closed, as if putting

something behind his back.   The officers then saw appellant

return his hand to the front portion of his body.   Neither the

man nor the woman sitting on the wall made any motions as the

police approached.
       When the police stopped their vehicle directly across the

street from appellant, he got up and began to walk away.      The

couple also got up and walked off in the opposite direction from

appellant.   The officers immediately retrieved a plastic sandwich

baggie containing a large chunk of cocaine from the grassy area

directly behind the place on the wall where appellant had been

sitting.   On top of the wall, about half a foot to the left of



                                - 3 -
where appellant had been sitting, directly next to where his left

hip had been, the officers found several smaller chunks of crack

cocaine.    The baggie, the cocaine inside, and the loose chunks of

cocaine were all dry.

     The officers stopped appellant just a few feet from where he

had been sitting, arrested him for possession of cocaine, and

read him his rights.    Appellant denied that the drugs were his

and claimed that they belonged to a "guy[] by the name of

Early." 1   In addition, appellant admitted that he was familiar

with cocaine.    At trial, appellant further admitted that he had

been convicted of two felonies and a misdemeanor for stealing.

     Circumstantial evidence of possession is sufficient to

support a conviction provided it excludes every reasonable

hypothesis of innocence.     See, e.g., Tucker v. Commonwealth, 18

Va. App. 141, 143, 442 S.E.2d 419, 420 (1994).    However, "[t]he

Commonwealth need only exclude reasonable hypotheses of innocence

that flow from the evidence, not those that spring from the

imagination of the defendant."     Hamilton v. Commonwealth, 16 Va.

App. 751, 755, 433 S.E.2d 27, 29 (1993).    Whether an alternative

hypothesis of innocence is reasonable is a question of fact, see

Cantrell v. Commonwealth, 7 Va. App. 269, 290, 373 S.E.2d 328,

339 (1988), and a determination by the fact finder, therefore, is

binding on appeal unless plainly wrong.     See Martin, 4 Va. App.

at 443, 358 S.E.2d at 418.
     1
      No one named "Early" appeared at trial.




                                 - 4 -
        Viewed in the light most favorable to the Commonwealth, the

evidence sufficiently shows that appellant was aware of the

presence and character of the cocaine and had exercised dominion

and control over it.    As appellant saw the officers drive up, he

"[made] a hand motion with his [closed] left hand as if he was

placing something behind his back."      He then got up and began to

walk away.    The officers immediately found a baggie containing "a

large chunk" of cocaine "[j]ust behind the wall where

[appellant's] hand [had been]" and some loose chunks of cocaine

on top of the wall only six inches from where appellant had been

sitting.    All the items were clean and dry.
        The trial judge, as the finder of fact, was entitled to

reject the testimony of appellant, a convicted felon, as

incredible, and to conclude that he was lying to conceal his

guilt.    After appellant's substantive testimony has been

discarded, the only reasonable hypothesis flowing from the

remaining evidence is that appellant exercised dominion and

control over the cocaine found both in the baggie and on the

wall.    It is clear that appellant was aware of the presence and

character of the drugs.

        In accord with Collins v. Commonwealth, 13 Va. App. 177,

179-80, 409 S.E.2d 175, 176 (1991), and Brown v. Commonwealth,

5 Va. App. 489, 364 S.E.2d 773 (1988), we hold that the evidence

sufficiently supports the trial court's finding that appellant

exercised dominion and control over the drugs and was aware of




                                 - 5 -
their character and presence at the time and place at which he

was arrested.




                              - 6 -
     For the reasons stated, the judgment of the trial court is

affirmed.
                                             Affirmed.




                              - 7 -